Citation Nr: 1636858	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including PTSD.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to October 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as service connection for an acquired psychiatric disorder in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, the Board finds that additional development is needed for the issue on appeal.

The Veteran seeks service connection for an acquired psychiatric disorder.  With regard to the claimed stressors, he states that while on leave in the summer of 1965, he was in an automobile accident in California.  Another driver had struck his vehicle, causing him to incur a broken finger.  The driver in the other vehicle involved in the accident was thrown from his car and the passenger was injured.  He also notes that while stationed at the Naval Air Station in Corpus Christi, Texas, he witnessed and assisted with the unloading of combat wounded servicemen coming back from Vietnam.  He noted loading wounded servicemen into transport vehicles to be taken to the Naval Hospital on based.  He indicates that this occurred in the fall of 1965.  Another noted stressor is reported to have occurred in either the summer or fall of 1966 when the Veteran was shoved down stairs, while stationed at the Naval Air Station in Corpus Christi.  He notes that he hurt his left thigh and sought treatment.

The Board notes that the alleged in-service PTSD stressors have not been verified.  In a June 2009 correspondence from Joint Service Records Research Center (JSSRC), it was determined that the records documented the Veteran was a Parachute Rigger stationed at Corpus Christi, Texas.  The Veteran claimed PTSD due to unloading seriously injured soldiers from aircrafts, but since the Veteran did not hold a job in the medical field or work at a hospital, the JSSRC could not concede exposure to casualties.  

The Veteran was afforded a VA examination in February 2010.  He reported that he had not been treated by any mental health professionals and that he preferred to handle his own problems.  It was noted, however, that he had been treated by Dr. T. Bottom in the late 1980's or early 1990's for marital counseling and depression.  The VA examiner noted that the Veteran was highly anxious during the examination.  Panic attacks were denied.  Sleep impairment was reported.  Diagnoses of PTSD and recurrent depression, secondary to PTSD were provided.  The VA examiner noted that the proximal or most likely causes of the disabling diagnoses was prolong exposure to death and dismemberment/disfiguration of others who the Veteran had helped to get to the hospital while in service.  The VA examiner opined that the Veteran's PTSD, immediate onset, mild in severity, with moderate secondary depression was at least as likely as not caused by or a result of trauma witnessed and processed during service.  

The Board finds that a remand is necessary to fully and fairly adjudicate this issue.  First, a review of the record does not reflect that treatment records from 
Dr. T. Bottom, who treated the Veteran for depression, have been associated with the Veteran's claims file.  Thus, treatment records from the provider should be requested on remand.  

Second, while the RO attempted to verify the information provided by the Veteran regarding the details concerning his stressful events, the Board finds that an additional search by the JSRRC and/or any other appropriate entity to verify the Veteran's claimed stressors should be undertaken.  The Veteran reported that in the fall of 1966, the Naval Air Station in Corpus Christi, Texas, received incoming air evacuation flights with injured and wounded servicemen from Vietnam who were to be transported to the hospital on base.  A search for such activity at the Naval Air Station during the date provided should be conducted.

After attempts to obtain the above outstanding treatment records and stressor verification have been completed, another VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all private medical treatment providers that may have records relevant to his claim for service connection for an acquired psychiatric disorder that are not already of record, to include Dr. T. Bottom.  After securing any necessary authorization obtain such records.  All development efforts must be in writing and associated with the claims.

2.  Contact the JSSRC and any other appropriate department, agency, or official for verification of air evacuation flights were received at the Naval Air Station in Corpus Christi, Texas, in the fall of 1966. 

3.  The Veteran should then be afforded a VA psychiatric examination, conducted by an examiner who has reviewed the claims file.  Following review of the file and completion of the examination, the examiner should respond to the following:

a.  Please list all of the Veteran's currently diagnosed psychiatric disorders.

b.  If the Veteran is diagnosed with PTSD, please describe the stressor or stressors upon which the diagnosis is based. 

c.  If the Veteran is diagnosed with any psychiatric disorder other than PTSD, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder is etiologically related to his active service? 

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




